Order entered September 17, 2014




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00880-CR

                     TRAVARUS ANTWAUN SHEAD, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 363rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F-12-55887-W

                                       ORDER
      The State’s motion to extend the time to file brief is GRANTED and the brief tendered

on September 16, 2014 is ORDERED filed.




                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE